Title: To John Adams from Joseph Ward, 16 – 17 June 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 16 June 1776
     
     I have the pleasure to inform you that we have driven the Pirates out of this Harbour. The thirteenth instant at evening a detachment of five hundred men, with several pieces of battering Cannon and a thirteen inch Mortar, under the command of Col Whitcomb was ordered to take post on Long Island and throw up works, the next morning they began a fire upon the Enemy’s Ships from the Cannon and Mortar, which soon drove them all out of the Harbour. They were thirteen in number, one Ship of 50 Guns and several smaller Ships of War, the rest were Transports with Soldiers and Stores on board; it was judged they had about 800 Troops on board the Transports. The Enemy blew up the Light House and put to Sea with their whole fleet; but I apprehend they will leave some Frigates to cruize in the Bay. The Colony troops the same night were to take post on Petticks Island (which was very near to the Ships) and on Nantasket Head, but by some unforeseen obstruction they did not get up their Cannon in time, however they gave the Pirates a number of 18 pound shot from Nantasket as the Ships passed through the Channel. Our Shot cut away some of their yards and rigging, and several went into the Ships sides, but the Shells from the Mortar appeared to terrify them most; they returned a few shot from the Renown the Commodore’s Ship, without any effect, and got under sail with all expedition. We intend to place a decoy Ship in the place where the Men of war lay with a broad pendant flying, in order to draw in the Enemy’s Ships which may come this way. The success of our Privateers you will have an account of in the Newspapers. I am very solicitous to have the Continental Frigates fitted out with all possible expedition, they might be of vast service in clearing the Coast of the Enemy’s armed Schooners, which not only take our Vessels, but protect their Transports and merchant Ships which might otherways fall into our hands.
     We hear disagreeable accounts from Canada, but hope for better things. We must be prepared for “sudden changes and evil tidings, our hearts being fixed trusting in the Lord,” this year we must expect trying scenes and great events, and may it be our prayer to the God of Armies for Wisdom and Fortitude equal to our Day. To whose protection I commit you and your illustrious Brethren of Congress And am with great Respect Your most Obedient Humble Servant,
     
      Joseph Ward
     
     
      P.S. As a number of Seamen and Soldiers are in our service, who deserted from the Enemy, will it not be necessary for Congress to pass some Resolve respecting them, for their security in case they should fall into the hands of their former masters? Otherwise they will be exposed to be hanged or shot, which will be a great discouragement to future desertions, which I think ought to be encouraged by all means in our power. If there was some public encouragement given by Congress to stimulate men to leave the infamous and diabolical service of George Tyrant of Britain and join the free United Colonies (and independant States of America) I apprehend we might considerably weaken our Enemies in this way, and certainly no wheel should now be left untouched which we can move to advantage.
     
     
     
      June 17.
     
     I have just received the agreeable news of our Privateers having brought into Nantasket a Ship and Brig from Glasgow with two hundred and ten Highlander troops on board, with their baggage; the Ship mounted six carriage guns and fought some time before she struck. We had four men wounded, the Enemy had three privates killed and a Major, and eight or ten wounded. The prisoners are coming up to Town, among them is a Colonel. If we should learn anything interesting from them you will receive the first conveyance. I have just been informed that the Providence Privateers have taken two Store Ships from the Enemy.
    